Case 2:17-cv-00495-JD Document 207-1 Filed 10/05/18 Page 1 of 30




 EXHIBIT 1
Case
Case2:17-cv-00495-JD
     2:17-cv-00495-RK Document
                       Document207-1 Filed09/07/18
                                182 Filed  10/05/18 Page
                                                     Page12ofof29
                                                                30
Case
Case2:17-cv-00495-JD
     2:17-cv-00495-RK Document
                       Document207-1 Filed09/07/18
                                182 Filed  10/05/18 Page
                                                     Page23ofof29
                                                                30
Case
Case2:17-cv-00495-JD
     2:17-cv-00495-RK Document
                       Document207-1 Filed09/07/18
                                182 Filed  10/05/18 Page
                                                     Page34ofof29
                                                                30
Case
Case2:17-cv-00495-JD
     2:17-cv-00495-RK Document
                       Document207-1 Filed09/07/18
                                182 Filed  10/05/18 Page
                                                     Page45ofof29
                                                                30
Case
Case2:17-cv-00495-JD
     2:17-cv-00495-RK Document
                       Document207-1 Filed09/07/18
                                182 Filed  10/05/18 Page
                                                     Page56ofof29
                                                                30
Case
Case2:17-cv-00495-JD
     2:17-cv-00495-RK Document
                       Document207-1 Filed09/07/18
                                182 Filed  10/05/18 Page
                                                     Page67ofof29
                                                                30
Case
Case2:17-cv-00495-JD
     2:17-cv-00495-RK Document
                       Document207-1 Filed09/07/18
                                182 Filed  10/05/18 Page
                                                     Page78ofof29
                                                                30
Case
Case2:17-cv-00495-JD
     2:17-cv-00495-RK Document
                       Document207-1 Filed09/07/18
                                182 Filed  10/05/18 Page
                                                     Page89ofof29
                                                                30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RKDocument
                       Document207-1 Filed 09/07/18
                                182 Filed  10/05/18 Page
                                                    Page 910ofof2930
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page10
                                                           11ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page11
                                                           12ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page12
                                                           13ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page13
                                                           14ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page14
                                                           15ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page15
                                                           16ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page16
                                                           17ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page17
                                                           18ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page18
                                                           19ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page19
                                                           20ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page20
                                                           21ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page21
                                                           22ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page22
                                                           23ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page23
                                                           24ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page24
                                                           25ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page25
                                                           26ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page26
                                                           27ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page27
                                                           28ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page28
                                                           29ofof29
                                                                  30
Case
 Case2:17-cv-00495-JD
      2:17-cv-00495-RK Document
                        Document207-1 Filed09/07/18
                                 182 Filed  10/05/18 Page
                                                      Page29
                                                           30ofof29
                                                                  30
